Title: General Orders, 18 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh. Thursday. April 18. 82.
                            Parole
                            C. Signs.
                        
                        The repairs most necessary at the post of West Point (agreeably to the report of Major Villefranch Commanding
                            Engineer there) are to be sett about immediately and executed with the greatest dispatch.
                        The Company of Artificers lately raised under the directon of the Quarter Master General is immediately to be
                            employed in this duty except such men as may be indispensible for other services.
                        The Artificers from the line now with the Engineers are to remain with them till further orders—such others
                            and the number of Fatigue men which may be necessary to Complete the works with dispatch Major Villefranch is to apply to
                            the Adjutant General for.
                        As it is essentially necessary that these repairs should be done before the Army assembles in the field the
                            General desires and expects that the Commanding Officers of Corps will be particularly attentive that the Artificers they
                            furnish are good, allowance is to be made to the Corps that have already furnished.
                        The Quarter Master General will furnish the Timber, boards and Nails called for by Major Villefranche.
                    